DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	 The election without traverse of Group I (claims 1-10, 17, 19, and 20; drawn to a biosensor system and genetically modified host cell) along with A4T for ‘Species Election I – MphR Genetic Mutation’, GFP for ‘Species Election II – Reporter Gene’, and E. coli for ‘Species Election III – Host Cell Type’ in the ‘Response to Restriction Requirement’, filed 12 October 2021, is acknowledged.
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 11-16, 18, 22-28, 30, and 34-43 are canceled.
	Claims 3, 5-10, 17, 19, 20, 29, 31, 32, 44, and 45 are amended.
	Claims 21, 29, 31-33, 44, and 45 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement’, filed on 12 October 2021, was an election without traverse.
Species Election I – MphR Genetic Mutation’, GFP for ‘Species Election II – Reporter Gene’, and E. coli for ‘Species Election III – Host Cell Type’.

Objection to Claims
Period in Claim
	Withdrawn claims 21 and 33 remain objected to because of the presence of multiple periods (“.”) in the body of the claims, wherein M.P.E.P. 608.01(m) Form of Claims states:
“The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”

It would be remedial to amend the indicated steps/elements as, for example, “(i)”, “(ii)”, etc.  Accordingly, appropriate correction is required.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 23 April 2019 and 08 November 2018, have been fully considered.



Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Written Description – Mutation Conferring Improved Sensitivity/Selectivity for Detecting Erythromycin A
Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a biosensor system and encompasses mutations that confer improved selectivity/sensitivity for detecting erythromycin A in comparison to other polyketides. However, absent from the originally filed disclosure is written description for the vast number of mutations capable of conferring improved sensitivity/selectivity for detecting erythromycin A, as encompassed by the instant claims. While Applicant could assert that they were in possession of a broadly encompassing number of mutants having improved sensitivity/selectivity for detecting PTO-892’) demonstrates amino acid substitutions are highly context-dependent, have few correlations with physio-chemical similarities, and are not predictable from their occurrence in natural sequences. (Abstract; p7, ¶ bridging left and right col.; ¶ bridging p7-8 to p7, ¶ bridging left and right col.) Subsequently to Meinhardt et al., Miller et al. (Computational predictors fail to identify amino acid substitution effects at rheostat positions. 30 January 2017. Scientific Reports. Vol. 7, No. 41329, pages 1-13; see attached ‘PTO-892’) comparatively evaluated the performance of 16 widely-utilized computational predictive methods for experimentally-evaluated amino acid substitutions where the predictions were inconsistent with actual function. (Abstract; p1, 1st ¶ to p3, 2nd ¶; ¶ bridging p6 & 7 to p9, 1st ¶ to p11, 1st ¶.) Based on the instant disclosure one of skill in the art would not know which mutations (e.g., via amino acid substitutions) are capable of that conferring improved selectivity/sensitivity for detecting erythromycin A in comparison to other polyketides, as encompassed by the instant claims. As established by Meinhardt et al. and Miller et al., the mere idea of function via predictive amino acid substitution models is insufficient; the isolation and characterization are further required. Therefore, one in the art would require further information as to the mutations (e.g., amino acid substitutions) that confer improved selectivity/sensitivity for detecting erythromycin A in 
Absent is from the originally filed disclosure is written description for the genus of mutations that confer improved selectivity/sensitivity for detecting erythromycin A in comparison to other polyketides, as encompassed by the instant claims. The prior art does not appear to resolve the deficiencies of the instant specification. Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.
Accordingly, absent is adequate written description of the breath of the invention claimed and, thus, it appears that Applicant was not in possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Vague and Indefinite
	Claims 1-10, 17, 19, and 20 recite the limitation “a nucleic acid encoding a genetically modified MphR gene sequence, wherein the nucleic acid comprises at least one genetic mutation when compared to the wild-type MphR gene sequence” which is considered vague and indefinite. Specifically, the intended scope encompassed by the above limitation is unclear. For instance, “at least one genetic mutation” may be interpreted as a complete alteration of the wild-type MphR gene sequence such that it is no longer considered to be/is completely different from that of the wild-type MphR gene sequence. Further, the language “genetically modified MphR gene sequence” implies a set of criteria by which a genetically modified form is to be considered one that is an MphR gene. For example, to what extent is a genetically modified form considered to be modified MphR gene sequence? Are the genetically modified forms based upon functionality that is the same as that of MphR or are the genetically modified forms based upon sequence homology/identity to MphR gene. Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
Claims 1-10, 17, 19, and 20 recite the limitation “a promoter region which is regulated by the MphR transcription factor” which is considered vague and indefinite. In particular, it is unclear whether the MphR transcription factor is intended to refer to a resulting MphR transcription factor that is from the genetically modified MphR gene sequence (claim 1, line 2) or to the wild-type MphR gene sequence (claim 1, lines 3-4). Also see below ‘Claim Rejections – 35 U.S.C. § 112(b), Lack of Antecedent Basis’. Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Lack of Antecedent Basis
Claims 1-10, 17, 19, and 20 recite the limitation “which is regulated by the MphR transcription factor” which lacks antecedent basis. Absent is a prior recitation of an MphR transcription factor and/or a resulting MphR transcription factor for the claimed biosensor system. Also see above ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’. Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Zheng et al.
Claims 1-4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (Structure and Function of the Macrolide Biosensor Protein, MphR(A), with and without Information Disclosure Statement’, filed 23 April 2019; “ZHENG”).
ZHENG describes the identification of mutant MphR in a cell-based reporter assay. (Abstract.)
Regarding claim 1, ZHENG provides for biosensor systems and genetically modified host cells comprising a nucleic acid encoding mutant MphR and a reporter whose transcription is under the control of a promoter region which is regulated by the MphR transcription factor. (Abstract; p1250, ¶ bridging left and right col. to p1251, ¶ bridging left and right col.; ¶ bridging p1255-1256 to p1257, left col., 1st ¶; p1258, left col., 2nd ¶ to right col., 1st ¶.)
Regarding claim 2, ZHENG indicates the MphR gene sequence and the reporter gene are located on recombinant DNA vectors. (¶ p1258, right col., 1st ¶.)
Regarding claims 3 and 4, ZHENG provides for the utilization of various reporter genes, such as beta-galactosidase. (¶ bridging p1255-1256.)
Regarding claims 10, 19 and 20, ZHENG provides for the utilization of various host cells, such as E. coli and Streptomyces. (p1251, ¶ bridging left and right col.; p1257, right col., 1st-2nd ¶.)
	Accordingly, ZHENG anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2004/0209270 further in view of Feng et al.
Claims 1-4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0209270 (‘Information Disclosure Statement’, filed 08 November 2018; “EBERZ”) further in view of Feng et al. (Insights into Resistance Mechanism of the Macrolide Biosensor Protein MphR(A) Binding to Macrolide Antibiotic Erythromycin by Molecular Dynamics Simulation. 06 August 2015. J. Comput. Aided Mol. Des. 14 pages; ‘Information Disclosure Statement’, filed 08 November 2018; “FENG”). Also see International Search and Written Opinion for PCT/US2017/031962.
EBERZ discloses biosensor systems. (Abstract.)
Regarding claim 1, EBERZ provides for biosensor systems and genetically modified host cells comprising a nucleic acid encoding an MphR gene sequence, and a reporter gene whose transcription is under the control of a promoter region which is regulated by the MphR transcription factor. (Abstract; ¶ [0007]-[0009], [0011], [0012], [0014]; FIGS. 1-2, .)  EBERZ provides for the utilization *** promoter. (¶ [0011].)
Regarding claim 2, EBERZ indicates the MphR gene sequence and the reporter gene are located on the recombinant DNA vectors. (¶ [0016].)

Regarding claims 10, 19 and 20, EBERZ provides for the utilization of various host cells, such as E. coli and Streptomyces. (¶ [0007]-[0009], [0013], [0017], [0019], [0044].)
While EBERZ does teach biosensor systems comprising a nucleic acid encoding an MphR gene sequence and a reporter gene and along with host cells thereof, EBERZ fails to specifically teach biosensors having MphR mutants. FENG resolves the deficiencies of EBERZ, where FENG describes the binding of macrolide antibiotic erythromycin to wild-type MphR and mutant MphR (V66L/V126L).
Regarding claim 1, FENG indicates the blocking of the binding activity of erythromycin on MphR serves as a means of effective treatment of bacterial drug resistance and the disclosed mutant MphR (V66L/V126L) disrupt such binding. (Abstract; p1123, left col., 1st ¶ to p1124 ¶ bridging left and right col.; ¶ bridging p1133-1135; Table 1.) FENG indicates the mutant MphR (V66L/V126L) effectively blocks macrolide antibiotic erythromycin resistance against the MphR. (Id.)
In view of the teachings of EBERZ and FENG (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the genetically modified MphR gene sequences as described by FENG in the biosensor systems of EBERZ to improve selectivity towards erythromycin. FENG provides one in the art some teaching, suggestion, or motivation for such combination by indicating that the described mutations effectively blocks macrolide antibiotic erythromycin resistance against the MphR and can 
Accordingly, EBERZ further in view of FENG renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636